Citation Nr: 0636479	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, to include a lumbar strain and degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he injured his back while on active 
duty with the U.S. Air Force.  Service medical records do in 
fact indicate treatment for low back pain in September 1990, 
to include physical therapy.  The veteran gave a history to 
Air Force medical personnel of low back pain of five months 
duration, following a "lifting" accident.  He did not 
report musculoskeletal difficulties upon separation from 
service but, approximately one year after his separation from 
service, the veteran was evaluated by a private physician for 
low back pain, and the condition was assessed at that time as 
a lumbar strain.  The physician did make note of the fact 
that the veteran was engaged in "heavy lifting" the day 
prior to this latter evaluation.  The veteran continued to 
seek treatment from this physician for low back pain from 
December 1992 to April 1994.  

The record reflects that the veteran had subsequent 
consultations for low back problems.  Chronic low back pain 
was assessed in private reports in September 1997, with an 
associated history of L4 abnormality and radicular type 
symptoms.  In November 2001, the veteran was first diagnosed 
with intervertebral disc syndrome, requiring the use of 
corticosteroid injections.  Based on this evidence, he was 
afforded a VA examination in December 2003, which resulted in 
a diagnosis of remote low back injury and chronic low back 
pain, with X-ray findings confirming degenerative changes and 
narrowing of the L4-L5 intervertebral space.  

In March 2004, the VA examiner who conducted the December 
2003 examination attached an addendum to his original report, 
where he indicated that it was "less likely than not" that 
the veteran's low back condition had its onset during his 
military service.  No rationale was given for this opinion, 
although the claims file was reviewed.  In the absence of a 
rationale, this opinion is conclusory in nature.  Moreover, 
the veteran has presented evidence of consistent treatment 
for low back problems from a time relatively close to his 
separation from service to the present.  Under these 
circumstances, the Board finds that the veteran should be 
afforded another examination by a different clinician, which 
includes an opinion addressing the contended causal 
relationship based upon a review of the record and supported 
by a rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  The veteran should be afforded a VA 
orthopedic examination by a clinician 
other than the physician who performed the 
December 2003 examination, to determine 
the approximate onset date or etiology of 
any low back disability that is currently 
present, to include degenerative disc 
disease of the lumbar spine.  Following a 
review of the relevant medical evidence in 
the claims file and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed low back 
disability began during service or 
is linked to some incident of 
service, to include a lifting 
injury.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
adjudicate the claim for service connection 
for a low back disability, to include a 
lumbar strain and degenerative disc disease 
of the lumbar spine.  If the benefit sought 
on appeal is denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



